             Case 1:20-cv-05593-RA Document 91 Filed 10/20/20 Page 1 of 2




Michael J. Willemin
mwillemin@wigdorlaw.com


October 20, 2020

VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Eckhart, et al. v. Fox News Network LLC, et al.; No. 20-CV-5593 (RA)

Dear Judge Abrams,

We represent Plaintiff Jennifer Eckhart in connection with her claims against Defendants Fox
News Network, LLC (“Fox News”) and Ed Henry. Pursuant to Your Honor’s Individual Rules of
Practice 5(iii), we write to request that documents filed last night by Defendant Henry in purported
connection with his motion to dismiss be filed under seal.

Specifically, late yesterday afternoon, Defendant Henry’s counsel, Catherine M. Foti, submitted a
declaration in connection with Defendant Henry’s motion to dismiss that purport to show several
pictures of Ms. Eckhart in a nude and/or semi-nude state. See Dkt. 85, Exs. G-U. In light of the
fact that such extrinsic evidence is absolutely irrelevant in the context of a motion to dismiss, see
Brown v. Austin, No. 05 Civ. 9443 (PKC), 2007 WL 2907313, at *1 (S.D.N.Y. Oct. 4, 2007)
(“The [c]ourt declines to convert the motion to dismiss into a motion for summary judgment under
Rule 56, Fed. R. Civ. P., and accordingly, does not consider the extrinsic evidence submitted by
the moving defendants”), it is obvious that Defendant Henry chose to publicly file such personal
and intimate images of Ms. Eckhart to humiliate and retaliate against her for her decision to speak
out against his sexual abuse.

That Defendant Henry would double down on his abusive conduct by engaging in this kind of
blatant victim shaming is simply abhorrent. That his counsel would not even reach out to Plaintiff
to give her the opportunity to make a motion to file the documents under seal prior to making nude
images of her (even if lightly redacted) publicly available to the world to see, thereby causing
irrevocable damage to Ms. Eckhart’s personal and professional reputation, is unacceptable. In
order to at least partially remedy Defendant Henry’s vile conduct, last night, we made an
emergency application to the ECF Help Desk to temporarily seal these exhibits pending a formal
application to Your Honor, which was granted early this morning.
            Case 1:20-cv-05593-RA Document 91 Filed 10/20/20 Page 2 of 2


                                                                   The Honorable Ronnie Abrams
                                                                               October 20, 2020
                                                                                         Page 2



While we expect that Defendant Henry will attempt to draw a false equivalency between the text
messages that Plaintiff included in her Amended Complaint in an effort to justify his behavior,
there is obviously no comparison between words sent by a party and disseminating nude images of
someone to the general public. Indeed, in New York, public dissemination of nude images in this
manner is actually unlawful. See N.Y. Penal Law § 245.15. Notably, we are not seeking to redact
or seal any of the non-image related exhibits that Defendant Henry filed with his motion to dismiss
(notwithstanding the fact that this material is also irrelevant at the motion to dismiss stage).

These pictures also represent the type of confidential and sensitive information that are normally
sealed in the course of litigations. In re N.Y. Times Co., 828 F.2d 110, 116 (2d Cir. 1987). Courts
have identified particular examples of “higher values.” See e.g., Giuffre v. Maxwell, No. 15 Civ.
7433 (RWS), 2017 WL 1787934, at *2 (S.D.N.Y. May 2, 2017) (finding privacy interests
warranted closure regarding discovery materials that concerned the sexual assault of a minor.); Pal
v. New York Univ., No. 06 Civ. 5892 (PAC)(FM), 2010 WL 2158283, at * 1 (S.D.N.Y. May 27,
2010) (finding the confidentiality of sensitive patient information warranted granting plaintiff’s
request to seal).

We have conferred with counsel for Defendant Henry, and they, incredibly, do not consent to the
sealing of these exhibits. Apparently, Mr. Henry and/or his attorney are hoping that these images
will soon again be available on the public docket and continue to haunt and cause harm to Ms.
Eckhart.

We thank Your Honor for the Court’s time and attention to this matter.

Respectfully submitted,


Michael J. Willemin
